DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lazo, US 20040105006 in view of Shim, US 20180234665, and further in view of Evans, US 20180247070.

As to claim 1 Lazo discloses a system to identify and track occupants of a building, comprising: 
a plurality of detector devices, each detector device of the plurality of detector devices comprising a radio frequency reader (Fig. 2: 22; [0015] and [0023] – plural RFID readers 22), each detector device of the plurality of detector devices to receive an identification signal from an identification device ([0023] – reader 22 receives identification signal from RFID tag 20); 
a plurality of image capture devices, each of the plurality of image capture devices to output an image signal comprising a plurality of images depicting a respective monitored location of the building (Fig. 2: cameras 24 and 26); and
a processing circuit communicably coupled with the plurality of detector devices and the plurality of image capture devices (Fig. 1), wherein the processing circuit is to:
receive the identification signal from one of the plurality of detector devices ([0023] – RFID reader communicates information about asset 20 to controller 10); 
associate the detector device providing the identification signal with a detector location stored in a detector database ([0024] – asset location is determined from the known location of reader 22); 
retrieve, using an identifier of the identification signal, from a user database including a plurality of user records including at least one user attribute, a selected user record corresponding to the identifier ([0022]-[0024] – identity asset 20 (a person) is obtained from user database 14); 
identify, using the detector location, a particular image capture device of the plurality of image capture devices having a monitored location correlated with the detector location ([0024] – the zone, therefore image capture device, is identified based on asset location, as determined by RFID reader location); 
receive the image signal outputted by the particular image capture device depicting the monitored location corresponding to the detector location ([0022] – the obtained image is obtained and displayed); 
generate an annotated video signal comprising an occupant name of the at least one user attribute of the selected user record corresponding to the identifier of the identification signal; and display the annotated video signal on a display device ([0009] and [0022] – the displayed image identifies the user).  
Lazo fails to disclose: determine that a user corresponding to the identifier does not have security clearance for the monitored location; displaying the user record overlaid on the image signal; generate the annotated video signal to include an alert responsive to determining that the user corresponding to the identifier does not have security clearance for the monitored location.
However, in an analogous art, Shim discloses determine that a user corresponding to the identifier does not have security clearance for the monitored location ([0080] – persons not authorized in a certain location are identified, and this information is displayed on the video);
displaying an annotated video signal comprising an occupant name of at least one user attribute of a selected user record corresponding to an identifier of an identification signal overlaid on an image signal (Fig. 8; [0080], [0082]); 
generate the annotated video signal to include an alert responsive to determining that the user corresponding to the identifier does not have security clearance for the monitored location ([0080], Fig. 12 – an authorized person is identified, and this information is displayed on the video).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lazo with the teachings of Shim, the rationale being to generate a more intuitive display.
The system of Lazo and Shim fails to disclose transmitting, by the one or more processors, a control signal to an access control device to operate at least one of a lock or an actuator responsive to determining that the user corresponding to the identifier does not have security clearance for the monitored location.
However, in an analogous art, Evans discloses transmitting, by the one or more processors, a control signal to an access control device to operate at least one of a lock or an actuator responsive to determining that the user corresponding to the identifier does not have security clearance for the monitored location ([0099], [0101], [0110] – an event, including an unauthorized user entering a secured area, is detected and causes door locks to be actuated).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lazo and Shim with the teachings of Evans, the motivation being to provide improved security in the event of potential threats (see Evans [0002]).

As to claims 2 Lazo fails to disclose that at least one of the plurality of detector devices is located proximate an access control device comprising at least one of an electronic lock and an actuator.  However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  For example, it was widely practiced to place security apparatuses, such as cameras and RFID detectors, near an access point such as a security-enabled electronic lock.  Therefore it would have been obvious to the skilled artisan to modify Lazo to include this, the rationale being to monitor points that are likely to be where attempts at unauthorized access are made.

As to claim 4 Lazo discloses that the identifier is assigned to at least one of the identification device and a user of the identification device ([0022]).  

As to claim 5 Lazo discloses that the identification signal is a radio frequency signal ([0021]).  

As to claim 6 Lazo discloses that the identification device is a passive radio frequency identification (RFID) device ([0021]).  

As to claim 7 Lazo and Shim disclose that the user attribute comprises the occupant name, a user destination, a user disability status, a user employment status, or a user security level (Lazo [0021], Shim [0082]).  

As to claim 8 see rejection of claim 1.

As to claim 9 Lazo discloses storing, by the one or more processors, the annotated video signal in an annotated video database ([0022] – the image and annotation are stored).  

As to claim 10 Shim discloses the annotated video signal comprising at least one of a box or a flag overlaid on a user depicted in the video signal (Fig. 8).  

As to claim 12 see rejection of claim 7.

As to claim 13 Lazo and Shim disclose generating, by the one or more processors, an alert message based on at least one of the plurality of user attributes and the monitored location (Lazo [0021], Shim [0082]).  

As to claim 15 Lazo discloses transmitting, by the one or more processors, the alert message to an audio output device configured to emit an audible alert ([0021] – an audible alarm is output).  

As to claim 16 the system of Lazo, Shim, and Evans, described above, discloses a building monitoring apparatus, comprising: 
a display that presents a user interface having an array of inputs (Lazo Fig. 1: 8); and 
a monitoring circuit coupled to the display and comprising: 
a detector database configured to receive an identification signal and store location identifiers associated with a plurality of detector devices (Lazo Fig. 2: 22; [0015], [0023]-[0024] – identifies from plural RFID readers 22 are received and their positions identified, which is therefore inherently stored); 
an image capture database configured to receive a video signal and store location identifiers associated with a plurality of image capture devices (Lazo [0021]-[0023] – camera zones (location identifiers) are stored), 
a subject database configured to extract identification data regarding a person or an object based on the identification signal (Lazo [0021]-[0024] – asset database 14); and
an output generator configured to: 
identify, using a particular detector location identifier of the location identifiers stored by the detector database corresponding to a particular detector device of the plurality of detectors devices from which the identification signal is received (Lazo [0024] – the zone, therefore image capture device, is identified based on asset location, as determined by RFID reader location); 
identify, using the particular detector location identifier, a particular image capture device of the plurality of image capture devices having a monitored location correlated with a detector location of the particular detector device ([0022] – the obtained image is obtained and displayed); 
determine that a user corresponding to the identification data does not have security clearance for the monitored location (Shim [0080]);
generate annotated display data comprising an occupant name of the person corresponding to the identifier that is overlaid on the video signal for the display based on the identification data, the particular detector location identifier, and an image capture device location identifier of the particular image capture device (Lazo [0022], Shim Fig. 8 – the image is annotated with user ID that corresponds to the identifier, the detector, and the image capture device.  In light of Applicant’s specification, the broadest reasonable interpretation of this limitation includes this subject matter); and
transmit a control signal to an access control device to operate at least one of a lock or an actuator responsive to determining that the user corresponding to the identifier does not have security clearance for the monitored location ([0099], [0101], [0110] – an event, including an unauthorized user entering a secured area, is detected and causes door locks to be actuated).

As to claim 17 Lazo discloses that the identification data comprising a plurality of user attributes and a plurality of object attributes (Lazo [0021]-[0024] – asset database 14 includes plural user and object attributes).  

As to claim 18 see rejection of claim 7.
As to claim 19 see rejection of claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/Primary Examiner, Art Unit 2423